Name: Commission Regulation (EEC) No 1581/81 of 12 June 1981 laying down detailed rules implementing the system of premiums for maintaining suckler cows
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 154/38 Official Journal of the European Communities 13 . 6 . 81 COMMISSION REGULATION (EEC) No 1581/81 of 12 June 1981 laying down detailed rules implementing the system of premiums for maintaining suckler cows Whereas premiums already paid must be recovered if the obligations under the premium system are not met ; whereas, however, in certain cases, and in parti ­ cular if the recipient temporarily or permanently not in a position to fulfil such obligations by reason of circumstances beyond his control and which he cannot remedy save at disproportionate cost to himself, it appears warranted to provide for the right to premiums to be maintained ; whereas, moreover, the obligations under the premium system may also apply where a holding is transferred ; Whereas Commission Regulation (EEC) No 1 885/80 (7), as last amended by Regulation (EEC) No 3154/80 (8), must be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1357/80 of 5 June 1980 introducing a system of premiums for maintaining suckler cows ( J ), as amended by Regulation (EEC) No 1417/81 (2), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 850/81 (4), and in particular Articles 4 (3) and 5 ( 1 ) thereof, Whereas Regulation (EEC) No 878/77 provides that, with regard to the effect on rights and obligations existing at the time when a representative rate is altered, the provisions of Council Regulation (EEC) No 1134/68 (5), laid down in respect of the alteration of the relationship between the parity of a Member State's currency and the value of the unit of account, shall apply ; whereas, however, by virtue of Article 4 (3) of Regulation (EEC) No 878/77, the above provi ­ sions may be derogated from ; .Whereas it is necessary to specify the terms on which the premium is to be granted and, in particular, the period during which applications for the granting of premiums may be lodged ; Whereas for fixing the amount of the premium in national currency, the representative rate in force on the first day of the period laid down for lodging appli ­ cations should be used ; Whereas the granting of the additional premiums provided for in Article 3 (2) of Regulation (EEC) No 1357/80 and in Article 1 of Council Regulation (EEC) No 1056/81 (6) implies the granting of the premium provided for in Article 1 of Regulation (EEC) No 1357/80 ; whereas, however, the other conditions for granting may be determined by the competent authori ­ ties of the Member States concerned ; HAS ADOPTED THIS REGULATION : Article 1 1 . Applications for the premium for maintaining suckler cows shall be lodged with the competent authority designated by each Member State between 15 June and 30 September each year in respect of suckler cows held on the day on which the applica ­ tion is lodged. However, the Member States may determine a date, within that period, earlier than 30 September as the deadline for submitting applications. The number of cows to be taken into account for granting the premium shall be equal to the number of suckler cows, excluding heifers in calf, present on the farm at the time the application is lodged . 2 . In order to be admissible, applications shall include the undertakings provided for in Article 2 (2) of Regulation (EEC) No 1357/80, together with a declaration by the producer that he undertakes to abide by the Member State concerned for the purposes of applying them . ( ! ) OJ No L 140, 5. 6 . 1980, p . 1 . (2 ) OJ No L 142, 28 . 5 . 1981 , p . 4. (') OJ No L 106, 29 . 4. 1977, p . 25 . ( «) OJ No L 90, 4 . 4. 1981 , p . 1 . (5 ) OJ No L 188 , 1 . 8 . 1968 , p . 1 . (6) OJ No L 111 , 23 . 4. 1981 , p . 6 . (7) OJ No L 184, 17 . 7 . 1980 , p . 29 . (8) OJ No L 330, 6 . 12 . 1980, p . 17 . 13 . 6 . 81 Official Journal of the European Communities No L 154/39 In addition , the applicant must declare in writing when submitting the application :  that, pursuant to Article 5, point 4 of Regulation (EEC) No 1357/80 :  the herd on the farm he runs is intended on that farm for raising calves for meat produc ­ tion ,  where there are, in that herd, cows belonging to the breeds listed in the Annex to that Regu ­ lation or produced by a crossing between such breeds, the said cows have been crossed with bulls of breeds other than those listed in the Annex to Regulation (EEC) No 1417/81 ;  if milk or milk products are disposed of, such disposal takes place by means of direct farm sales from producer to consumer ;  that the milk from his farm is not intended for manufacture of milk products which may be sold after expiry of the 12-month period referred to in Article 2 (2) of the said Regulation . 3 . After carrying out the necessary checks, the competent authority shall inform each applicant of the result of his application . However, in the cases where applications are accepted, the authority may pay the premium without first so advising the appli ­ cant. supplemented by random or if necessary systematic field checks : (a) on the number of suckler cows on the holding farmed by the beneficiary ; (b) to ensure that the undertakings provided for in Article 2 (2) of Regulation (EEC) No 1357/80 are being complied with , and (c) to ensure that the declarations provided for in Article 1 (2) are exact . 2 . Member States shall take any necessary steps to ensure recovery of premiums paid . In cases of false declaration , the Member States shall ensure recovery of an amount equal to all the premiums which have been paid on the basis of that declaration . 3 . Where the holding is transferred prior to the expiry of the period of 12 months specified in Article 2 (2) of Regulation (EEC) No 1357/80 , the successor may give a written undertaking to the competent authority to continue carrying out the obligations entred into by his predecessor. In such case, if the successor has not demonstrated to the satisfaction of the competent authorities that he is complying with those obligations , the Member State concerned shall recover from him the sums paid to his predecessor. 4 . However, entitlement to the premium shall be maintained where the beneficiary has been unable to comply with his undertakings for the reasons referred to in Article 5 .Article 2 Article 51 . The additioanl premiums provided for in Article3 (2) of Regulation (EEC) No 1357/80 and in Article 1 of Regulation (EEC) No 1056/81 shall be granted only to producers who are eligible for the premium provided for in Article 1 of Regulation (EEC) No 1357/80 . 2 . The competent authorities of the Member States concerned shall determine , where appropriate, the additional conditions for granting the said additional premium and shall inform the Commission thereof within the time limit laid down in Article 6 ( 1 ). Article 3 1 . Without prejudice to the particular circum ­ stances to be taken into consideraton in individual cases, the competent authorities may accept as justifi ­ cation for the maintenance of the right to the premiums the following cases of force majeure in particular : (a) decease of the beneficiary ; (b) inability over a long period on the part of the beneficiary to carry out his job ; (c) expropriation of a major part of utilized agricul ­ tural area of the holding farmed by the benefi ­ ciary, provided that such expropriation was not foreseeable on the day on which the application was lodged ; (d) a natural disaster seriously affecting the agricul ­ tural area farmed by the beneficiary ; (e) accidental destruction of those of the beneficiary's buildings given over to the rearing of bovine animals ; (f) an epidemic affecting some or all of the benefi ­ ciary's herd of cattle . 2 . Member States shall inform the Commission of cases which they recognize as constituting force majeure. 1 . The amounts fixed in Article 3 of Regulation (EEC) No 1357/80 and in the second paragraph of Article 1 of Regulation (EEC) No 1056/81 shall be paid within 12 months following the beginning of the period referred to in Article 1 ( 1 ). 2 . The conversion rate to be applied to the amounts referred to in paragraph 1 shall be the repre ­ sentative rate in force on the first day of the period referred to in Article 1 ( 1 ). Article 4 1 . The competent authorities designated by each Member State shall carry out administrative checks No L 154/40 Official Journal of the European Communities 13 . 6 . 81 Article 6 Article 7 Regulation (EEC) No 1885/80 is hereby repealed . However, it shall continue to apply to applications lodged in respect of the 1980/81 marketing year. Article 8 1 . Member States shall communicate to the Commission , not later than 10 days following the date of their implementation , the measures taken for the purpose of introducing the system provided for by Regulation (EEC) No 1357/80 and in the case of Ireland and the United Kingdom, by Regulation (EEC) No 1056/81 . 2. Member States shall communicate to the Commission not later than 31 December each year the number of cows in respect of which the premium has been applied for, and not later than the end of the marketing year the number of suckler cows in respect of which an application has been accepted. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, It shall apply with effect from 15 June 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1981 . For the Commission The President Gaston THORN